DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-13, drawn to a fragrance, flavor, and/or deodorizing/masking composition comprising an acetal selected from formulas 1-4.

Group II, claims 14-15, drawn to use of a fragrance, flavor, and/or deodorizing/masking composition comprising an acetal selected of claim 1 in a perfumed or flavored product.

Group III, claims 16-18, drawn to a method of preparing an acetal of formula 1-4.

	As set for the in Rule 13.1 of the Patent Cooperation Treaty (PCT), “the international application shall relate to one invention only or to a group of inventions so linked as to from a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, “where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines “special technical features” as “those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I is a composition comprising a 1- ethoxyethoxy substituted ethyl vanillin derivative. This composition is not novel in view of Hinkley (US 3,636,158). Hinkley teaches the synthesis of benzaldehyde A, below, where R and R1 are methyl and R3 is ethyl. Therefore, Hinkley teaches a compound that is identical with formula (2) of claim 1.


    PNG
    media_image1.png
    132
    247
    media_image1.png
    Greyscale


As such, Group I does not share a special technical feature with the instant claims of Groups II and III.  Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-III is broken.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Election
During a telephone conversation with attorney Eric L. Maschoff on 14 March 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13. Affirmation of this election must be made by applicant in replying to this Office action. 
Claims 14-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Status
Claims 1-18 are pending.
Claims 14-18 are withdrawn.
Claims 1-13 are examined on the merits in this prosecution.

Claim Objection/Informality
Claim 7 does not end in a period. Appropriate correction is required.

CLAIM REJECTIONS
Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinkley (US 3,636,158).
Claim 1 is drawn to a fragrance, flavor, and/or deodorizing/masking composition comprising an acetal selected from the four formulas shown below:

    PNG
    media_image2.png
    348
    669
    media_image2.png
    Greyscale

Hinkley teaches the benzaldehyde “A,” shown below,

    PNG
    media_image3.png
    95
    169
    media_image3.png
    Greyscale

benzaldehyde A

where R is hydrogen or a C1 to C3 alkyl and R1 and R3 are each C1 to C3 alkyl (col 3: 24-42). This compound is identical to the compound of formula 2 above, when R and R1 are methyl and R3 is ethyl.

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (JP 2017210589A; for the purpose of English translation, the US equivalent, US 2019/0175777 A1, is cited herein), in view of Hinkley (cited above) and Nelissen (US 2006/0034992 A1).
Iwai teaches a composition for reducing malodors in a daily living environment (Abstract). Iwai teaches the composition contains a vanilla-based compound, including ethyl vanillin and derivatives of ethyl vanillin (pg 2, [0025] and [0026]). 
For claim 3, Iwai teaches the vanillin-based compound is present in 10-20% of the composition, within the claimed range. For claim 4, Iwai’s teaching overlaps the claimed range of 0.1-10%.
Regarding claim 5, Iwai teaches the composition can contain the cyclopentanone derivative cyclotene propionate (2-methyl-5-oxocyclopent-1-en-1-yl propionate; pg 2, [0023]).
For claim 6, Iwai teaches the vanillin-based compound is present in 10-20% of the composition and the cyclopentanone derivative cyclotene propionate is present in from 0.1-5% (pg 2, [0022]). As such, Iwai teaches the combination of the vanillin compound and the ester amounts to 25% of the composition. While the language of the claim recites an amount “superior to 25%,” MPEP 2144.05(I) sets forth that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” This section also states that, in the instance when the claimed ranges are merely close, "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." Such a conclusion of prima facie obviousness can be refuted by applicant’s showing the criticality of the range. See MPEP 2144.05(III)(A).
For claim 7, Iwai teaches ethyl vanillin in the composition ([0026]).
For claim 8, Iwai teaches the total amount of vanillin compound is 10-20% ([0027]), overlapping the claimed range. It is noted that Iwai teaches multiple members of the vanillin compound may be present in the composition ([0026]). 
Iwai does not teach a compound of formula 1-4 as recited in claim 1.
Hinkley and Nelissen teach the missing elements of Hinckley.
The teachings of Hinckley is discussed above. 
Nelissen teaches acetaldehyde precursors that are useful in flavors and fragrances according to Formula I, below, where n may be 1, R1 may be an ethyl group, and R2 may be an aryl group (Abstract).

    PNG
    media_image4.png
    133
    202
    media_image4.png
    Greyscale

Nelissen teaches the compounds are stable at neutral pH but the ethoxyethoxy group is removed under acidic conditions (pg 1, [0013]), and the loss of the ethoxyethoxy group releases acetaldehyde, a compound known to impart a desired fresh flavor, aroma, or fragrance (pg 3, [0029]), as well as the desirable flavor and fragrance characteristics. provided by the parent ethyl vanillin. 
Nelissen teaches the products can be used in fragrances, flavorings, and other consumable products (pgs 2-3, [0027]). Nelissen teaches the material can impart a flavor or fragrance to a product (pg 3, [0029]). 
Regarding the ratios claimed in claims 9 and 10, one of ordinary skill in the art is able to optimize the ratio of vanillin derivative through routine experimentation. See MPEP 2144.05(II)(A).
The person of ordinary skill would have had a reasonable expectation of success in selecting Hinkley's 1-ethoxyethyl derivative of ethyl vanillin as a vanillin-based compound in Iwai’s odor-modulating composition since Hinkley teaches compound 2 of instant claim 1 and Nelissen teaches that a 1-ethoxyethoxy derivative of a phenol, as prepared by Hinkley, may be an effective flavoring or fragrance additive. The skilled artisan would have been motivated to select the 1-ethoxyethoxy group to protect the ethyl vanillin since the ethoxyethoxy group is removed under physiological (weakly acidic), and the loss of the ethoxyethoxy group releases acetaldehyde, a compound known to impart a desired fresh flavor, aroma, or fragrance, as well as the desirable flavor and fragrance characteristics. provided by the parent ethyl vanillin. 

2) Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (cited above; for the purpose of English translation, the US equivalent, US 2019/0175777 A1, is cited herein), in view Aida (US 2016/0333291 A1) and Nelissen (cited above).
The teachings of Iwai are discussed above.
Iwai does not teach a compound of formula 1, as recited in claims 1 and 7,  or formula 5, as recited in claim 11, present in the composition.
Aida and Nelissen teach the missing elements of Iwai.
Aida teaches a 2-ethoxy-4-methylphenol (formula (5) recited in instant claim 11) as possessing a vanilla odor property (Abstract and pg 3, [0054]).  
Nelissen, as discussed above, teaches acetaldehyde precursors that are useful in flavors and fragrances according to Formula I (see above). Nelissen teaches the loss of the ethoxyethoxy group releases acetaldehyde, a compound known to impart a desired fresh flavor, aroma, or fragrance (pg 3, [0029]), as well as the desirable flavor and fragrance characteristics. provided by the parent phenol, 2-ethoxy-4-methylphenol. Nelissen teaches the products can be used in fragrances, flavorings, and other consumable products (pgs 2-3, [0027]). Nelissen teaches the material can impart a flavor or fragrance to a product (pg 3, [0029]). 
Regarding the ratios claimed in claims 9 and 10, one of ordinary skill in the art is able to optimize the ratio of vanillin analog 2-ethoxy-4-methylphenol and the 1-ethoxyethoxy-protected 2-ethoxy-4-methylphenol through routine experimentation.
The person of ordinary skill would have had a reasonable expectation of success in selecting 1-ethoxyethyl derivative of 2-ethoxy-4-methylphenol as a vanillin-based compound in Iwai’s odor-modulating composition since Aida teaches 2-ethoxy-4-methylphenol as a vanillin substitute and Nelissen teaches that a 1-ethoxyethoxy derivative of a phenol may be an effective flavoring or fragrance additive. The skilled artisan would have been motivated to select the 1-ethoxyethoxy group to protect the 2-ethoxy-4-methylphenol since the ethoxyethoxy group is removed under physiological (weakly acidic), and the loss of the ethoxyethoxy group releases acetaldehyde, a compound known to impart a desired fresh flavor, aroma, or fragrance, as well as the desirable flavor and fragrance characteristics. provided by the parent 2-ethoxy-4-methylphenol. 

Allowable Subject Matter
Claims 11 is are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For claim 11, none of the references cited herein teach or suggest inclusion into the composition of a reaction product between a phenol and ethyl vinyl ether that is not selected from compounds 1-4.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612